DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 55 are allowable. The restriction requirement between species and inventions, as set forth in the Office action mailed on 3/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/23/2020 is partially withdrawn.  Claims 18, 23, 53 and 60, directed to a non-elected species and a non-elected invention, are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Douglas on 9/27/2021. The application has been amended as follows: 

Claim 1, line 8: “…the second member comprising a - - second - - central portion…” 

Claim 23 has been replaced with:  
A system for treating heart valve insufficiency, comprising: 
a heart valve prosthesis, comprising a first member configured to be advanced into a first heart chamber and comprising a first central portion to be disposed adjacent to the line of coaptation of two adjacent heart leaflets and peripheral portions to be placed into direct contact with the two adjacent heart leaflets; 
a second member configured to be advanced into a second heart chamber, the two adjacent heart leaflets being disposed between the first heart chamber and the second heart chamber, the second member comprising a second central portion to be disposed adjacent to the line of coaptation of the two adjacent heart leaflets and peripheral portions configured to be placed into direct contact with the two adjacent heart leaflets, the second member being separate from the first member 
wherein the first member being elongate with an overall width defined by a width of the entire leaflet contact structure of the heart valve prosthesis on the distal side of the tricuspid valve leaflet, the width transverse to a first longitudinal axis and the width being less than an overall length defined by a length of the entire structure of the heart valve prosthesis on the distal side of the tricuspid valve leaflet and measured along the first longitudinal axis; 
wherein the second member being elongate with a width defined transverse to a second longitudinal axis being less than a length along the second longitudinal axis, such that the heart valve prosthesis covers only a portion of the line of coaptation when applied transverse thereto; and a connector configured to be disposed across a gap between the first member and the second member to secure the first central portion to the second central portion; 
-2- wherein the connector comprises a locking clip comprising an open end and a closed end, the open end configured to be advanced initially over the second member and subsequently over the first member to secure the first central portion to the second central portion; 
and a catheter assembly comprising: an outer body configured to permit delivery of the first member, the second member and the wire or suture; and an inner body configure to direct a force to the second member in connection with moving the first member and the second member out of the outer body and into a heart chamber.

Claim 60 has been replaced with: 
A system for treating heart valve insufficiency, comprising:
a heart valve prosthesis, comprising a first member configured to be advanced into a first heart chamber and comprising a first central portion to be disposed adjacent to the line of coaptation of two adjacent heart leaflets and peripheral portions to be placed into direct contact with the two adjacent heart leaflets; 
a second member configured to be advanced into a second heart chamber, the two adjacent heart leaflets being disposed between the first heart chamber and the second heart chamber, the second member comprising a second central portion to be disposed adjacent to the line of coaptation of the two adjacent heart leaflets and peripheral portions configured to be placed into direct contact with the two adjacent heart leaflets, the second member being separate from the first member and the first and second central portions being moveable relative to each other;
and a wire or suture directly attached to the first member and configured to engage the first member with a distal side of a tricuspid valve leaflet upon application of manual tension to the wire or suture when the wire or suture is disposed through the tricuspid valve into the right atrium and a proximal directed force is applied to the wire or suture, 
wherein in a deployed configuration the first member is an entire leaflet contact structure of the heart valve prosthesis on the distal side of the tricuspid valve leaflet; wherein the first member being elongate with an overall width defined by a width of the entire leaflet contact structure of the heart valve prosthesis on the distal side of the tricuspid valve leaflet, the width transverse to a first longitudinal axis and the width being less than an overall length defined by a length of the entire structure of the heart valve prosthesis on the distal side of the tricuspid valve leaflet and measured along the first longitudinal axis; 
wherein the second member being elongate with a width defined transverse to a second longitudinal axis being less than a length along the second longitudinal axis, such that the heart valve prosthesis covers only a portion of the line of coaptation when applied transverse thereto; -6-
wherein the second member is configured with a channel disposed along a longitudinal axis thereof configured to receive a portion of a guidewire when the second member is in a low profile configuration; and wherein the channel extends along the peripheral portions on both sides of the second central portion; 
and a catheter assembly comprising: an outer body configured to permit delivery of the first member, the second member and the wire or suture; and an inner body configure to direct a force to the second member in connection with moving the first member and the second member out of the outer body and into a heart chamber.

Allowable Subject Matter



Claims 1, 6-8, 13, 18, 19, 49-53, and 55-63 are allowed. The following is an examiner’s statement of reasons for allowance: 
USPAP 2006/0089671 (Goldfarb) discloses the concept of a heart valve prosthesis that comprises first and second members (18 and 16, respectively) that define an elongate shape with a width less than a length of the members (see especially Figures 3, 12A). The members (16 and 18) are attached to one another and biased towards one another in a deployed configuration to grasp heart valve
leaflets, and do not comprise a wire that tensions a first member towards a second member that is separate from and slidable relative to the first member.
	Prior art fails to disclose or suggest a heart valve prosthesis having two separate elongate members that are brought into apposition on opposite sides of heart valve leaflets by tension of a wire or suture, in combination with a clip that locks the members together (claim 1) or a channels extending along the periphery portions on both sides of the central portion of the second member (claim 55).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771